Citation Nr: 1431465	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  14-05 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as a result of asbestos exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel






INTRODUCTION

The Veteran had active service in the United States Navy from August 1956 to June 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 2011 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which in pertinent part, denied the benefits sought on appeal.  

The Board notes that the RO initially denied service connection for COPD in the June 2011 rating decision.  The Veteran failed to submit a timely notice of disagreement.  In a subsequent rating decision dated in November 2011, the RO once again denied the claim for service connection for COPD, and in August 2012 the Veteran submitted a notice of disagreement with this decision.  Although there is no submission or communication from the Veteran that may be construed as a notice of disagreement with the June 2011 rating decision, VA was in receipt of new and material medical evidence within one year of the rating decision addressing the claimed condition and, therefore, must relate any subsequent decision back to this original claim.  38 C.F.R. § 3.156(b) (2013); see Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Competent evidence of record associates the Veteran's COPD with his conceded in-service exposure to the asbestos.  



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, his COPD was incurred during his period of active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran contends that he developed COPD as a result of his exposure to asbestos during active service.  According to the Veteran, although his military occupation specialty (MOS) was that of a Barber in service, when he first enlisted into the military, he was trained to work as a photographer, and was thus tasked with cleaning the photography room aboard the USS Hooper Island as it was being decommissioned.  The Veteran also asserted that he was responsible for cleaning and stocking the new photography room aboard the USS Klondike while it was being built and as final alterations were being made.  According to the Veteran, these responsibilities and tasks carried with them several scenarios wherein he had to strip the asbestos insulation from the piping within the photography rooms in order to clean them.  The Veteran attributes his asbestos exposure to these in-service experiences and duties, and specifically to tasks involving the stripping of insulation containing asbestos on it.  See August 2012 Notice of Disagreement (NOD) and February 2014 substantive appeal.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

In the alternative, if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court), lay observation is competent.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Certain chronic diseases, including bronchiectasis, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2013).

The Board finds that service connection for COPD is warranted.  In making this determination, the Board highlights that the post-service medical evidence of record demonstrates that the Veteran has been diagnosed with this disorder.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  Indeed, VA treatment records dated from October 2008 to August 2011 reflect an ongoing diagnosis of, and treatment related to COPD.  The Veteran underwent pulmonary function tests in December 2008, the impression of which revealed mild COPD exacerbation, in addition to hypoxemia with ambulation and chronic respiratory failure.  Pulmonary function tests were also conducted during an August 2009 VA Pulmonary Outpatient visit, the results of which revealed findings of COPD.  In addition, private records issued from Providence Medical Center reflect that the Veteran was admitted to this facility on several occasions in February 2011 and in May 2011 due to symptoms of congestive heart failure.  These records also demonstrate a diagnosis of COPD.  

With respect to the Veteran's claim that he was exposed to asbestos in service, the Board notes that there is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases which provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (Oct. 3, 1997) (hereinafter "M21-1").  Subsequently, an opinion by the VA General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-2000 (April 13, 2000).

The Board notes that the aforementioned provisions of M21-1 were rescinded and reissued as amended in a manual rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."  

VA must analyze the Veteran's claim of entitlement to service connection for an asbestos-related disorder under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29a.

The Manual provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the veteran.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

As previously noted, the Veteran contends that he had exposure to asbestos while serving in the U.S. Navy.  As previously discussed above, the Veteran stated that he served aboard the USS Hooper Island and the USS Klondike during his military service, and although he worked as a Barber for several months, his primary duties involved cleaning and maintaining the photography room aboard the USS Hooper Island as it was being decommissioned, and cleaning and stocking the new photography room aboard the USS Klondike while it was being built and repaired - tasks which included working with, and being exposed to insulation that contained asbestos.  Although the Veteran has reported post-service occupational asbestos exposure while working on the Railroad, as well as a history of smoking post-service, the Board finds that there is little controversy as to whether the Veteran was exposed to asbestos in service.  His service personnel records reflect that he served aboard the USS Hooper Island during the first two years of his service, and aboard the USS Klondike during the last two years of his service.  His DD 214 also reflects that the Veteran's last duty assignment was aboard the USS Klondike.  Although every detail of the Veteran's description has not been corroborated, there is nothing in the record that specifically contradicts the Veteran's account of having been exposed asbestos in service.  Therefore, the Board concludes that the Veteran's description of asbestos exposure while serving aboard the USS Hooper Island and USS Klondike in service is credible, and concedes that the Veteran was exposed to asbestos in service.  

Finally, turning to the third element required for service connection, the Board notes that in a May 2011 treatment report issued from Providence Medical Center, the treatment provider noted in the past medical history section that the Veteran had COPD secondary to smoking.  

The Veteran was afforded a VA examination in February 2013, at which time he provided his military and medical history and noted that he was exposed to asbestos for up to seven months during his period of service.  According to the Veteran, his military duties included the removal of insulation from the piping aboard the naval vessels.  The Veteran also reported that he began smoking upon leaving the U.S. Navy and continued smoking one to one-and-a-half packs per day for over thirty years, before quitting at the age of fifty one.  The Veteran also stated that he worked as a railroad brakeman for the Railroad after service, which, according to the examiner carried with it a presumed level of asbestos exposure.  The examiner acknowledged the VA treatment records demonstrating an ongoing diagnosis of COPD, and further took into account radiographic evidence and pulmonary function test results reflecting significant obstructive and diffusion deficits.  In addition, the examiner conducted a series of pulmonary function tests, and determined that the Veteran's COPD was predominantly responsible for his limited pulmonary function, as reflected by the results.  Based on his review of the claims file, as well as his discussion with, and evaluation of the Veteran, the VA examiner diagnosed the Veteran as having COPD since the early 2000s.  According to the examiner, the Veteran's COPD was at least as likely as not incurred in or caused by the claimed in-service asbestos exposure.  The examiner did not provide a rationale in support of this opinion.  

As such, in June 2013, the AOJ requested that the same VA examiner who provided the February 2013 opinion provide an addendum opinion in an attempt to reconcile the conflicting medical evidence.  Specifically, the AOJ indicated that while the Veteran reportedly removed asbestos aboard the Navy ship, his MOS was that of a Barber, and there was no evidence substantiating his assertion that he removed asbestos, a task usually completed by pipe fitters rather than Barbers.  The AOJ also informed the examiner that the Veteran worked at a naval shipyard for four years after his period of active service, and subsequently worked as a certified brakeman for the Railroad for thirty-one years before he retired.  The AOJ also noted that the Veteran had been diagnosed with COPD due to smoking cigarettes (indirectly referencing the May 2011 treatment report cited above), and had a 45 year history of smoking before reportedly quitting twenty years prior.  According to the AOJ, the previous VA medical conclusion did not address or take into account the Veteran's 45 year history of smoking, nor did it address his thirty-one year history working as a Railroad break man.  As such, the AOJ requested that this same VA examiner provide an addendum opinion addressing these issues.  

In the October 2013 addendum opinion, the same VA examiner noted that with regard to the Veteran's 45 year history of smoking, his pulmonary function test results revealed abnormalities that were not otherwise explained by his COPD.  According to the examiner,"[c]urrent PFTs [pulmonary function tests] show a decreased Total Lung Capacity (TLC) and lung volumes consistent with a restrictive process.  This is not characteristic of COPD alone in which increased lung volumes are found...."  The examiner went on to state that in a setting of COPD, a low TLC indicates "a superimposed restrictive disorder" and "[r]educed lung volumes, particularly the vital capacity and total lung capacity, are characteristic of asbestosis."  The examiner further noted that,

"[a]lthough the patient's chest radiograph does not show parenchymal opacities with a multinodular or reticular pattern, 15 to 20 percent of individuals with histopathologic evidence of pulmonary fibrosis had no interstitial abnormalities on their chest radiographs.  Based on this, his chronic appearing increase in the interstitial markings of the lungs may be the only manifestation of asbestosis in this patient."  

The examiner acknowledged the fact that the Veteran's MOS was not that of pipe fitter, but found that the Veteran did provide a credible account of being assigned to remove asbestos from the inside of a ship.  According to the examiner, although the Veteran later worked as a brakeman for the railroad, it would appear that this would cause less exposure than direct contact with the insulation of the ship itself.  

Essentially, it appears as though the VA examiner has attributed other abnormalities exhibited throughout the Veteran's pulmonary function test results, rather than his COPD, to his 45 year history of smoking.  The examiner specifically noted that the decreased TLC and lung volumes are consistent with a restrictive process that is not characteristic of COPD alone.  Based on his review of the pulmonary function test results, the examiner appears to attribute any visible abnormalities not characteristic of COPD, to include the reduced lung volume and the "chronic appearing increase in the interstitial markings of the lungs," as a manifestation of asbestosis.  Regardless of what these abnormalities are attributed to, the examiner ultimately did not relate the Veteran's COPD to his 45 year history of smoking.  In addition, the examiner found the Veteran credible with regard to his description of his in-service exposure to asbestos.  Moreover, the examiner acknowledged the Veteran's potential exposure to asbestos while working as a brakeman for the Railroad, but found that such an occupation would cause less asbestos exposure than direct contact with insulation in the naval ship, as described by the Veteran.  The examiner further noted that he reviewed the claim file and the clinical findings with the VA staff pulmonologist when rendering his conclusion

In a claim for VA benefits, "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert, 1 Vet. App. at 54.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.  

Given that the medical opinion in this case is favorable to the claim, the Board concludes that a remand is not necessary to obtain another medical opinion to decide the claim.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Thus, in light of the positive February 2013 opinion and the October 2013 addendum, the Board finds that there is at least an approximate balance of positive and negative evidence in this case regarding the issue of whether in-service asbestos exposure is a contributing cause to the Veteran's subsequent development of COPD.  Therefore, the Board resolves reasonable doubt in favor of the Veteran and finds sufficient evidence to warrant service connection for COPD.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for chronic obstructive pulmonary disease is granted.  




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


